PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/761,389
Filing Date: 19 Mar 2018
Appellant(s): BROWNE et al.



EXAMINER’S ANSWER


For Appellant
__________________
MATTHEW S. BODENSTEIN
This is in response to the appeal brief filed 2-22-2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6-27-2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 70-98 are rejected under 35 U.S.C. 103 as being unpatentable Prakash et al. (Prakash) (2015/0017284) and Markosyan et al. (US 9,029,426) in view of Markosyan et al.  (WO 2013/036366) (‘366) and  CN 102,894,325 (‘325).
Prakash et al. disclose a composition and method for improving Rebaudioside M solubility where the composition contains Reb M and Reb D which was spray dried along with steviol glycoside mixtures (abstract).  The reference discloses that Reb M and D have improved aqueous solubility (0002).  The stevioglycosides isolated from stevia include steviosides and the claimed Reb D (0003).  The Reb M and D and solvent are maintained at an elevated temperatures to provide a concentrated solution (0009). The spray dried composition with improved aqueous water solubility can include Reb M and D and steviol glycosides (0012).  In particularly, paragraph 0652 discloses the method of heating rebaudiosides and stevioside at a temperature higher than 45 C.   
[0652]
A 100 g sample containing rebaudioside D (11.7%), rebaudioside M (84.2%), rebaudioside A (1.8%), stevioside (0.1%), rebaudioside B (1.2%) (referred to herein as “RebM80”)—all percentages being on a percent dry weight basis—and having water solubility of 0.1% (determined visually at room temperature with stirring for 5 minutes), was mixed with 900 g of water and incubated in airtight pressure vessel placed in a thermostatted oil bath. The temperature was increased at 2° C. per minute to 121° C. The mixture was maintained at 121° C. for 10 minutes and then the temperature was decreased to 100° C. at 2° C. per minute to give a concentrated solution of RebM80.
[0653]
1,000 g of the concentrated solution was constantly maintained at 100° C. while being fed via insulated piping to YC-015 laboratory spray drier (Shanghai Pilotech Instrument & Equipment Co. Ltd., China) operating at 175° C. inlet and 100° C. outlet temperature. 98 g of a powder was obtained that had a water solubility of about 0.8% (determined visually).
A Complex was seen to have been made since the process has been disclosed.  
Claim 95 differs from the reference in the use of only stevioside and Reb D.  However, the claim does not exclude other ingredients, and the reference discloses that the solubility of the Reb’s can be increased.  A complex is seen to have been made since the method has been disclosed.  

In addition Markosyan et al. ‘426 discloses a process of making a highly soluble composition containing steviol glycosides from Stevia rebaudia plant extract particularly  Reb D.  The steviol glycosides include Reb D and Stevioside (para. 19).   
Markosyan ‘426 teaches increasing the solubility of Reb D by forming a slurry and then heating and drying.  The reference  discloses improving the solubility of Reb D by dissolving Reb D in water with a non-glycoside fraction of stevia in a ratio of 1:100 to 100:1 to make a composition with improved Reb D solubility (para. 37, under Brief Summary).  The crystalline Reb D was dissolved in a water-ethanol mixture and spray dried to make an amorphous form of Reb D with improved solubility (Summary of the Invention, para. 22).  The Reb D was dissolved in aqueous alcohol and heated to from 50-100 C and then spray dried (Detailed Description, para. 5).  As the process has been shown, it is seen that a complex was disclosed as claimed.  

Claims 70 and 95 differ from the reference in the use of, in particularly, a stevioside and Rebaudioside D (Reb D).  However, no other rebaudiosides are excluded from the claims, and the references discloses that various insoluble rebaudiosides can be made more soluble by heating which would have formed a complex.   Markosyan et al. ‘366 discloses a method of making a highly soluble stevia sweetener using inherently insoluble Reb D with other Reb’s and steviosides, by combining a Stevia sweetener powder, solubilizing it in water under  gradient temperature treatment conditions, to make a concentrated solution, then spray drying the powder (Summary of the Invention, para. 1, and Detailed Description, paragraphs 1-5).  The steviol / glycoside can be Reb D and Stevioside among others (Summary of the inv., para. 2).  The mixture is subjected to heat at temperatures of 110 -150 C for a time of 0-120 minutes (Detailed Description , Para. 7). No crystallization was shown for the mixture in solution and the solubility was  (Ex. 1), and the solubility of Reb D was more than 1% solubility in water ( para. 8 under the title Detailed Description).  CN ‘325 discloses a composite sweetener, and a method of making a composite sweetener made of Rebaudioside D (Reb D) and stevioside which can be used to improve the taste of an existing sweeteners, such as Reb A, by reducing the degree of bitterness and astringency that Reb A produces (Summary of the Invention).  Rebaudioside D can be used with a stevioside to provide a complex sweetener (Sum of Inv. Para. 5).  
Therefore, it is seen that it would have been obvious to combine  Stevioside and Reb D to improve the sweetness profile of  Reb A, as shown by Prakash et al., who made Reb m and D more soluble by heating,  as it was known how to make Reb D more soluble in water with stevioside and other Rebs, by heating a mixture of such as disclosed by the Markosyan et al., references,  it would have been obvious to heat the mixture in order to form a complex as disclosed by the Markosyan et al references and Prakash et al, who are also making a more soluble complex containing Reb D and a stevioside, and it would have been obvious to heat at within the claimed temperatures, since an improved taste and solubility of the complex was shown.   
Claims 71-73 require particular ratios of Reb D and Stevioside. Claim 71 requires a stevioside and Reb D ratio of about 1:1 to 12:1, and claims 72 and 73 other ratios  (para. 5, under “summary of the invention.”  The reference to CN’325 discloses a ratio of 1:9 parts of Reb D and 1 to 9 parts of Stevioside (para.  7-16), under “summary of the invention.”  Also,  Markosyan et al. ‘480 discloses the use of lesser amounts of steviol, but yet makes a soluble product (page 7, lines 15-20).  Since, the references are to heating various steviol glycosides including Reb D and stevioside it would have been within the skill of the ordinary worker to adjust the amounts absent a showing of unexpected results.  Therefore, it would have been obvious to make a complex as disclosed by the Markosyan references, particularly as CN ‘325 discloses using Reb D and steviosides to make an acceptable sweetener, and  the Markosyan references disclose making a complex by heating various steviosides and, in particularly Reb D and stevioside, and CN ‘325 discloses the use of Reb D and stevioside to improve the taste of Reb A and is called a “complex sweetener” (page 2, Summary of the Invention, paragraphs 7-12).  
A mixture of stevioside and Reb D is disclosed with water in Ex. 8 of the reference CN ‘325  in claim 74.  If it was known to use such sweeteners in water, it would have been obvious to use the complex of the combined references in water to improve the flavor of Reb A, or to provide an acceptable sweetener in themselves.  
Claims 75 - 78 require that the Reb  D is present in concentrations of 0.2% to 3 and 0.5 to 1.5 %.  The reference discloses that when the weight to weight ratio is 1:9 and 9:-1 , and that the mouthfeel is similar to sucrose (  CN ‘325,Table 7).  As CN ’325 shows such concentrations were known, it would have been within the skill of the ordinary worker to heat such ratios of ingredients to make a complex, since complexes containing the claimed ingredients are disclosed by the combined references.  
Claims 79 and 80 require that the stevia glycoside be other than Reb D, and claim 80 that it is Reb A and others.  The reference discloses Reb A and Stevioside (ST) D (Ex. 4, CN ‘325).  Other Reb’s have been disclosed to make a complex as above.  
Claim 81 requires that the complex of claim 1 is in a thin syrup containing water.  Official Notice is taken that syrups of sweeteners are well known, so that so much water does not have to  be transported.  Certainly, COKE ™ syrup is well known, and it would have been obvious to make a condensed version of sweeteners for ease of transportation, and use of the sweeteners.  
The limitations of 82-86 have been disclosed above and are obvious for those reasons.  
Claim 87 further requires a beverage made of water and the complex of claim 70. CN ‘325 discloses that Reb D can be used alone or in combination with stevioside or Reb A and is used for improving the taste and flavor of Reb A (Summary of the invention (SI) para. 1, and 4, and (background, para. 1).  The combined references disclose that it was known to heat various Rebaudiosides to make a complex to make them more soluble.     Therefore, it would have been obvious to use Reb D complex in a beverage because it was more soluble, and would not fall out of solution thereby losing the improvement in taste characteristics caused by heating the Reb’s and stevioside to make a complex as disclosed by the combined references.  
The limitations of claims 88 to 94 have been disclosed above and are obvious for those reasons.  
Claims 95 -97 are product by process claims.  In summary, applicant claims a formula for making sweetener containing products that use or eliminate common ingredients, and do not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  As the composition has been disclosed by ‘325 of a composite sweetener and preparation thereof, which contains Reb A and Reb D and a stevioside, it is seen that the claimed composition has been disclosed (para. 1).  
Claim 95 is to the method.  The reference ‘325 discloses a method of making a  sweetener by mixing Reb D with a stevioside and Reb. A (para. 1).  Prakash et al. in view of the Markosyan references disclose a method of making a highly soluble stevia sweetener using inherently insoluble Reb D with other Reb’s and steviosides, by combining a Stevia sweetener powder, solubilizing it in water under gradient temperature treatment conditions, to make a concentrated solution, then spray drying the powder (Summary of the Invention, para. 1, and Detailed Description,  para. 1-5).  The steviol glycoside can be Reb D and Stevioside among others (Summary of the inv., para. 2).  The mixture is subjected to heat at temperatures of 110 -150 C for a time of 0-120 minutes (Detailed Description , Para. 7). No crystallization was shown for the mixture in solution and the solubility was  (Ex. 1), and the solubility of Reb D was more than 1% solubility in water.   (para. 8 under the title Detailed Description). Since, no particular level of shear is claimed, it is seen that simple mixing will provide a complex as in claim 97.  ).   Claims 95, 96, 97, 98 differ from the reference in the use of stevioside and Reb D, in particularly.  The reference to ‘325  discloses using stevioside and Reb D to improve the taste characteristics of Reb. A (summary of the invention).  Using Reb D and a stevioside would arrive at Applicants’ claimed invention.  The reference discloses that the other steviosides have a lingering licorice after taste, and Reb D does not.  Also, stevioside is present in the highest amounts of the four major glycosides found in Stevia (9.1%).  It would have been obvious to mix Reb D with the other glycosides to improve the flavor of a stevia containing composition (WO Markosyan ‘366, Description of Related art, para. 1).    Therefore, as it was known how to make Reb D more soluble in water with stevioside and other Rebs, by combining the ingredients, these characteristics would have been produced by heating the mixture of CN ‘366 in order to form a complex as disclosed by Prakash et al. and the Markosyan et al. references.  It would have been obvious to heat the mixture of Rebs and Steviosides as disclosed by Markosyan et al. and Prakash et al. who also produce a more soluble product, since heating the mixture forms a complex which would have improved solubility and taste characteristics, and since the Markosyan patents disclose that the purpose of heating the Rebs and stevioside was to improve the solubility of Reb D, and Prakash et al. discloses heating of steviosides and rebaudiosides in general.  

NEW GROUNDS OF REJECTION
No new grounds of rejection. 
(2) Response to Arguments
Appellants argue on page 14, section D that the Examiner relies on Impermissible Hindsight Bias, in particularly that “the invention must be viewed not with the blueprint drawn by the inventor, but in the state of the art that existed at the time…”  Also, that the Examiner alleges that since the cited references disclose heating unrelated steviol glycoside mixture, that the claimed stevioside/rebaudioside D complex would have been inherently obvious. Because the claims 70-97 are product claims and not process claims   and that it is whether a complex between Reb D and stevioside, as claimed is obvious over the cited art, not whether the process of heating a mixture of Appellant’s starting material to make the invention is obvious, and that since the process has been shown, whether a complexed product was made.  However the MPEP states as to 
A. Impermissible Hindsight 
Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness. 
So that “any judgment on obviousness is in a sense a reconstruction based on hindsight reasoning, based on ordinary skill in the art, and not only knowledge found in Applicants’ disclosure such a reconstruction is proper”.   In this case, the combined references, and in particularly, the reference to Prakash discloses a method for improving Reb M’s solubility where the composition contains Reb M and Reb D, and  where the Reb M and Reb D and a solvent were maintained at an elevated temperature to provide a concentrated solution (0009) and spray dried to provide a composition with improved aqueous solubility.  The method was disclosed as heating a mixture of Reb D and Reb M and a steviol mixture in amounts of ref D being 50 to 1% (0130) and Reb M, 75% to 95% by weight (0031) with a stevioside (0123) to a temperature 121 C  (0652).  No showing has been provided that this method which is the same as in applicants’ specification would not have provided a complex.  Appellants’ specification discloses no definition besides a process of making the complex.  In fact, Appellants’  specification defines the Stevioside/rebaudioside D Complex by the method which it was prepared i. e. “the mixture is heated to a temperature ranging from about 18 degree. C. to about 75.degree.C. (0085).  Note that no lengths of time of treatment are disclosed, so that even though Prakash heats at a higher temperature, it could be for a shorter length of time (0194 Prakash). The complex can also be spray dried (0126, 0194).  Many types of rebaudiosides and glycosides can be complexed with the Reb D (0133 Appellants’ spec.).  Also Table 4 , page 43 of Appellants’ specification discloses that adding Reb B,  A, C or M at concentrations ranging from 0.1% to .4% to the stevioside/rebaudioside D solution does not disrupt the Reb D/stevioside complex or affect Reb D’s solubility.  Table 5 indicates that only stevioside is able to complex with rebaudioside D to affect complete solubility … (0236).  Appellant’s specification discloses that Stevioside has an undesirable flavor profile, but is masked or suppressed by complexing it with Reb D (0250).
The environment around the carbonyl in stevioside or Reb D changed within the stevioside Reb D complex in a spray dried sample (0252).  This statement seems to be the only definition of the complex, and would have been difficult to show in the prior art in that it is not known just how the environment around the carbonyl of stevioside or Reb D was changed.  .  
Appellants argue that the cited references discloses heating other steviol glycosides other than stevioside and rebaudioside D ignores the fact that none of the art teach complexing Reb D and stevioside, and that the process of making the invention, shall not be negated by the manner in which the invention was made.  However, if there is no other guidance in Appellants’ specification as to what a complex is than the mere naming of the composition, then the process must necessarily be taken into account.  
Appellants argue third, that no reasoning has been made to support a conclusion that the processes of the references would have made a complex.  However, Appellants’ specification does give characteristics of the new complex, in that it has increased solubility and that the taste of Reb D masks the off-taste of the stevioside (0250, 0240 of Appellants’ spec., Table 10).  Prakash teaches the  method for improving Reb M Solubility was to combine Reb M and D along with a steviol glycoside mixture ( steviosides) which was heated and spray dried (abstract)  to make a product having improved aqueous solubility (abstract, 0002, 0009, 0019).  Appellants have disclosed in their arguments that it was known that Reb D was known as being insoluble in liquids and could mask flavors, so that the solubility of Reb D has also been improved by combining a stevioside, since it is also a rebaudioside (0081, Appellants’ specification).    
Appellants also argue in their third argument that there was no reasoning given to support a conclusion that the claimed complex would have inherently been made by the process of the cite references.  Appellants’ specification gave no definition as to what a complex was except that it was made by a particular process which would increase the solubility of the complex.  The references as above, disclose that the process of making a spray dried composition containing Reb M and Reb D makes the composition more soluble which is an important characteristic of the claimed complex.    Also, the reference to Markosyan ‘426 et al. discloses increasing the solubility of Reb D by forming a slurry and heating and drying (para 37, under Brief summary), whereby, the process using a non-glycoside fraction of stevia the solubility is increased.  Appellants’ specification  is taken to disclose that a stevioside is also a rebaudioside which in this case, was Reb D.  So when Reb D itself was heated, it would have been expected to become more soluble .  
Markosyan et al. ‘366 discloses a highly soluble stevia sweetener using Reb D and other Reb’s and steviosides, by combining a stevia sweetener powder , adding water,  heating and spray drying (Summary of the invention).  The reference discloses in particularly that Reb D is a sweet glycoside with a desirable taste profile lacking in bitterness or in a licorice aftertaste (page 1, lines 1-4).  The reference discloses that steviol glycoside means that Reb A, B, C, D, E, F, Stevioside and on (page 5, lines 6-15).  These could be combined to obtain a soluble product (page 5, lines 1-11).  The reference discloses that many types of sweeteners stevioside, glycoside, and non-glycoside ingredients can be used to solubilize the Rebs not just a stevioside (page 7, lines 24-31).  
Appellants argue in section 1.,on page 16 that the combined references do not teach or suggest a stevioside/rebaudioside D complex (S/RD/C) because the reference to Prakash discloses heating a mixture of steviosides,  such as Reb M, Reb D Reb A and Reb B and 0.1% stevioside (Office Action, page 5).  However, the Office Action (OA) disclosed that “Prakash et al. disclose a composition and method for improving Reb M solubility with the composition contains Reb M and Reb D which was spray dried along with a steviol glycoside mixtures (abstract).  The reference discloses that Reb M and Reb D have improved aqueous solubility (0002).  The stevioglycosides isolated from stevia include steviosides and the claim(ed) Reb D (0003), and on whether the Reb M and D and solvent were maintained at elevated temperatures to provide a concentrated solution with improved solubility (0009 and (0012 Prakash ) (page 4 of OA).  The reference to Markosyan was then described using the wording of the OA.  
Appellants argue that Prakash did not disclose complexes between steviol glycosides or Stevioside and Reb D or how to make a complex and does not mention relevant complexes.  This is not seen, since Prakash did disclose improving the solubility of Reb M and D with a stevioside by heating the aqueous mixture as above.  This is just how Appellants made their complex except other Reb M was also in the process and composition, but has not been excluded from the claims (0085, Appellants’ spec.).  In addition, no showing has been made that the process of Prakash would not have formed a complex (Appellants’ claim 98 and compare page 4 of OA).  Section 12 of Appellants’ affidavit from Dr. Brown states that formation of the claimed stevioside/rebaudioside D complex in that Reb D does not complex with any of the rebaudiosides A, B, M or C under conditions to form a Stevioside/rebaudioside complex (section 12).  Prakash discloses complexing D and M with a stevioside (0652) so that D is not complexed with M, but with a stevioside.  
As to the combination of Markosyan ‘426, and ‘366 and CN’325 Appellants argue that these references do not cure any deficiencies in the art rejection.  Markosyan ‘426 is not as relevant as ‘Markosyan ‘366, who does teach using Reb D with other Rebs and stevioside, using heat and spray drying (summary and paragraph 1, and Detailed description para. 1-5).  Even though the steviol glycoside mixture can use other mixtures, other steviosides and glycosides were not excluded (summary, para. 2).   The reference is seen to stand for making Reb D more soluble by heating any or all of the Rebs and stevioside to a particular temperature (page 2, lines 7-10, page 4, lines 6-21).   This reference taken with Prakash discloses that Rebs  heated with a stevioside, in particularly, will be made more soluble, and nothing has been shown that such are not a complex, even Prakashs' M and D with a stevioside.  
Appellants argue that Markosyan ‘366 teaches supersaturated solutions crystallizing upon cooling would not indicate a complex.  However, ‘366 is seen to teach a complex in that the composition on heating has increased solubility, i. e. is not crystalline which would fall out of solution.  The reference discloses particularly it is to solubilizing a stevia sweetener powder using gradient temperatures to make a “highly stable concentrated solution”, which was soluble (page 4, lines 1-11).  Nothing here states that the process of the reference makes a crystalline solution.  In fact, the Crystalline Reb D with low solubility is a starting ingredient which was heated (page 4, lines 25-33, page 5, lines 1-14).  Again taken with Prakash it would have been obvious to choose Reb D and M with a stevioside to heat and make a soluble product complex as claimed.  
Appellants argue that CN ‘325 is irrelevant in that it discloses a mixture.  This is understood, but the reference was used to show that it was known to make a sweetener using Reb D and a stevioside together.   Reb D and a stevioside could be used to improve the taste of existing sweeteners, such as Reb A by reducing the degree of bitterness and astringency that A produces (Summary of the invention).   In this case, the Reb D has the same function of affecting the taste positively even when used in a complex. 
Appellant argues as on page 20, section 2 that the claimed complex is not inherently formed by the processes of Prakash and Markosyan ‘426.  However, the rejection was an obviousness type rejection, and not a 102 anticipation rejection where the composition can be found to have inherent characteristics.  Appellants do not exclude the use of Reb M in a mixture also including Reb D.  The Reb D can be used in amounts of 50% as above.  The claims do not exclude high pressure.  A higher temperature could have been used for a less amount of time, as in High temperature, short time processes which could have made a complex at a higher temperature for a shorter time.  No amount of time is claimed for processing a 70 C. or concentrations (Appellants’ claim 98).  In fact this claim requires that the temperature can be “for a sufficient amount of time for a complex to form as evidenced by solubilization of the suspension”.    Prakash and Markosyan disclose in numerous places that the process they are using makes a soluble product, more than the starting Reb’s.  Prakash in particularly was making both Reb M and Reb D more soluble by combining the Rebs with a stevioside (abstract of Markosyan et al. and Field of the invention 0002 of Prakash).  Appellants’ claim 86 contains various steviol glycosides, including Reb M, so that conceivably a composition containing Reb M and D is within the claims which is also disclosed and claimed as in Prakash.  
As to reasoning that the temperatures and pressures of Prakash NOT giving a complex, nothing has been shown by the Appellants that such a process would not provide a complex, especially as a key characteristic of solubility is disclosed by Prakash.  Appellants argue about solubility of 2.5 which is not claimed.  Prakash discloses a solubility of 0.8% (0652) for samples containing Reb D, Reb M, Reb A, and Reb B and stevioside (0652) which is up from 0.1% for Reb M.  The temperatures are not limited to high temperatures, but can be a temperature of from 45 to 80 C to make a more soluble product (0630, 0631).  The Rebs M and D can be provided as a part of steviol glycosides which include steviosides (0003, 0626).  
It is agreed that Markosyan ‘426 is not as pertinent as Markosyan ‘366.  However, ‘426 discloses making Reb D more soluble by combining non-glycoside components, i. e. other ingredients combined with Reb D make it more soluble.  However, Markosyan ‘366 does disclose a method of making a highly soluble stevia sweetener with Reb D and other Reb’s and steviosides (Summary of invention, paragraph 1, and Detailed Description, paragraphs 1-5).  Then, Prakash discloses in particularly using a stevioside to make the Reb D and Reb M more soluble which was an indication that a complex has been formed, since merely mixing would not make either more soluble.  Prakash does teach mixing stevioside and Reb D and Reb M under heat as above.  
Certainly, 80 fold increase is not claimed by Appellants.  Complexing the Rebs and stevioside has been shown, since the above methods make a more soluble product, which is the main characteristic of the claimed complex (Appellants’ abstract).
Appellants argue as in section 4, page 24 that unexpected results have been shown.  The references do show as above, combining stevioside with Reb D and Reb M  and heating improves their solubility, and not all the claims are to a method.  Nothing has been shown that the compositions of particularly, Prakash or Markosyan ‘366 are not a complex, which they are as seen by the methods disclosed by the references, and the cited solubility of 2.5 is not claimed.  
Appellants maintain in their conclusion that unexpected results about solubility and formation of a complex could not have been predicted.  They could have been predicted, since the claimed ingredients and the process of making has been shown by the combined references which make for more soluble products.
As to the Affidavit of Dr. Browne, which discloses that a complex is a non-covalent association between two or more molecules (section 6).  However this information is not found in Appellants’ specification, and cannot be read into the claims.  
The affidavit discloses that complexed Reb D and stevioside can have a solubility of up to 24,000 ppm (2.4% weight (section 8).    The combined references also discuss improved solubility of Reb D and M and stevioside (Prakash).
Section 12 states that formation of the claimed stevioside/rebaudioside D complex in that Reb D does not complex with any of the rebaudiosides A, B, M, or C under conditions to form a stevioside/rebaudioside complex (section 12).  Prakash discloses complexing Reb d and Reb M with a stevioside, not a rebaudioside (0652).  
In Section 14, it was explained that the complex cannot be made by simple mixing of stevioside and Reb D in water, but needs to be heated to a temperature which would have induced complexation (section 19).  It is agreed, but the CN reference was used for what it teaches, that Reb D and stevioside have been used together in sweetener compositions. 
The reference to Markosyan (9,029,426) was discussed (section 22) and argued that it was not to a complex and did not teach how to make one.  The reference was seen as methods of purifying Reb D and Reb A (section 23).  However, the reference was seen by the Examiner as disclosing, also, how to make a highly soluble composition containing steviol glycosides, and in particularly Reb D (abstract).  
Also, the affidavit argues that Markosyan ‘426 does not teach heating Reb D to solubility it, and that Markosyan was silent as to complexing (section 28).  Markosyan does teach heating Reb D to solubilize it, but the Reb D was combined with other ingredients instead of stevioside (paragraph 37 and Brief summary).  This reference does show however, that various ingredients can be used to solubilize Reb D when heated.  In addition, Markosyan WO 2013/036366 (‘366) was added to the office action to show solubilizing Reb D with other Reb’s and steviosides as above.  
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/HELEN F HEGGESTAD/Primary Examiner, 
Art Unit 1793                                                                                                                                                                                                        
Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793    

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.